DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-16) in the reply filed on 10/27/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraenkel (US6,311,500).
Regarding claim 1, Fraenkel teaches a package (Fig. 2) for delivering frozen liquid content comprising a foil base (30, see paragraph 2 that teaches the front and back surfaces can be made from foil) comprising one or more pockets (30) within a planar surface; a solid frozen liquid content (ice) disposed in each pocket; and a foil cover (22, see paragraph 2 that teaches the front and back surfaces can be made from foil) attached to the planar surface of the foil base, wherein the pockets and the foil cover define one or more sealed cavities for containing the solid frozen liquid content (Fig. 2).
Regarding claim 2, wherein the package comprises a gas impermeable material configured to preserve freshness and aroma of the solid frozen liquid content (where foil is a gas impermeable material).
Regarding claim 4, wherein the package is filterless (Fig. 2).
Regarding claim 5, wherein the solid frozen liquid content of each pocket is provided in a controlled portion arrangement (Fig. 2).
Regarding claim 6, wherein the controlled portion arrangement comprises a single-serving sized format.
Regarding claim 7, wherein the package, including the foil base and the foil cover form a gas impermeable package.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraenkel in view of Black et al (20060121173).
Regarding claim 3, Fraenkel DIFFERS in that it does not disclose the solid frozen liquid content is selected from the group consisting of a frozen coffee extract; a frozen tea extract; a frozen lemonade concentrate; a frozen vegetable concentrate; a frozen broth; a frozen liquid dairy product; a frozen alcohol product; a frozen concentrated soup; a frozen syrup; a frozen fruit concentrate, and any combination thereof.  Attention, however is directed to Black (paragraph 0016) which discloses frozen lemonade concentrate is old and well known.  Therefore it would have been obvious, to one of ordinary skill within the art, at the time the invention was made to modify Fraenkel in view of Black by employing frozen lemonade concentrate, if a user desires to drink lemonade. 
Regarding claim 12, Fraenkel DIFFERS in that it does not disclose wherein the solid frozen liquid content comprises at least one of a frozen liquid extract and a frozen liquid concentrate.  Attention, however is directed to Black (paragraph 0016) which discloses frozen lemonade concentrate is old and well known.  Therefore it would have been obvious, to one of ordinary skill within the art, at the time the invention was made to modify Fraenkel in view of Black by employing frozen lemonade concentrate, if a user desires to drink lemonade. 
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraenkel in view of Meager et al (US20200216237).
Regarding claims 8-11, Fraenkel DIFFERS in that it does not disclose the foil base and the foil cover are joined via heat sealing, the foil base and the foil cover are joined via ultrasonic welding, the foil base and the foil cover are joined via adhesive, a coating on at least a portion of the pocket, wherein the coating reduces adhesion of the solid frozen liquid content to the package relative to uncoated surfaces.  Attention however is directed to Meager (paragraph 0097) which discloses closures can be fastened with adhesive (coating), ultrasonic welding, or heat sealing.  Therefore it would have been obvious, to one of ordinary skill within the art, at the time the invention was made to modify Fraenkel in view of Meager by employing such a sealing method, in order to adequately secure the closure in an alternative method. 
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraenkel.
Regarding claims 13-14, Fraenkel DIFFERS in that it does not disclose the pocket further comprises tapered planar sidewalls and a planar bottom, or the pocket further comprises a generally concave shape.  However a change in shape is found to be within the skill level of one of ordinary skill within the art.  Therefore it would have been obvious, to one of ordinary skill within the art, at the time the invention was made to modify Fraenkel by employing such a shape, if a user desires to have a different unique shape. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraenkel.
Regarding claims 16, Fraenkel DIFFERS in that it does not disclose the gas impermeable material comprises aluminum.  However a change in material is found to be within the skill level of one of ordinary skill within the art.  Therefore it would have been obvious, to one of ordinary skill within the art, at the time the invention was made to modify Fraenkel by employing such a material, if a user desires to have a different durable material. 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736